                                          Case 3:21-cv-00500-JCS Document 13 Filed 03/29/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                  Case No. 21-cv-00500-HSG
                                         DREVALEVA,
                                   8                                                         ORDER OF SERVICE AND ORDER
                                                        Plaintiff,                           REASSIGNING CASE
                                   9
                                                 v.
                                  10
                                         JOSEPH GLAZER, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On January 14, 2021, Plaintiff applied to proceed in forma pauperis under 28 U.S.C. §

                                  14   1915. Dkt. No. 2. Prior to reassignment to the undersigned, Chief Magistrate Judge Spero granted

                                  15   Plaintiff’s motion to proceed in forma pauperis, subject to later determination of the sufficiency of

                                  16   the complaint. Dkt. No. 4. IT IS ORDERED that the Clerk issue summons, and IT IS

                                  17   FURTHER ORDERED that the U.S. Marshal for the Northern District of California serve,

                                  18   without prepayment of fees, a copy of the complaint and this order upon the defendants.

                                  19          Further, in light of Plaintiff’s consent to magistrate jurisdiction in this case, see Dkt. No.

                                  20   10, the case is reassigned to Chief Judge Spero.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/29/2021

                                  24                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
